Citation Nr: 1526291	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO. 11-31 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for respiratory problems claimed as due to exposure to gases.

2. Entitlement to service connection for residuals of cold exposure.

3. Entitlement to service connection for amyotrophic lateral sclerosis (ALS).

4. Entitlement to service connection for sepsis, claimed as blood infestation.

5. Entitlement to service connection for allergies claimed as due to exposure to gases and in-service vaccination.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to January 1988.

These matters come to the Board of Veterans' Appeals (Board) on appeal from January 2009 and March 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The issues of entitlement to service connection for allergies and a respiratory condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The most competent and probative evidence does not reflect that the Veteran has been diagnosed with ALS, blood sepsis, or residuals of cold exposure during the period on appeal or shortly before.


CONCLUSIONS OF LAW

1. The criteria for service connection for residuals of cold exposure have not been met.  38 U.S.C.A. §§ 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

2. The criteria for service connection for ALS have not been met.  38 U.S.C.A. §§ 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

3. The criteria for service connection for sepsis have not been met.  38 U.S.C.A. §§ 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. VCAA Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA letters issued in September 2008 and December 2009 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

As to VA's duty to assist the Veteran with his service connection claim, the Board finds that all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  See generally 38 C.F.R. § 3.159(c).  The record in this case includes service treatment records, VA treatment records, private treatment records, Social Security Administration records, and lay evidence.

While a VA medical opinion with regard to the service connection claims was not obtained in this case, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C.A. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  The record in this case is negative for any indication other than the Veteran's own assertion, that she has currently diagnosed residuals of cold exposure, ALS, or blood sepsis.  As such, the Veteran's conclusory lay statements are insufficient to trigger VA's duty to provide an examination with an opinion.  See Waters, 601 F.3d 1274.  Further, the Veteran has not demonstrated herself to possess the necessary expertise to render a complex medical opinion or diagnosis.  Therefore, she is not competent to diagnose ALS, blood sepsis, or residuals of cold exposure.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such, VA's duty to provide a medical opinion is not triggered.  See Waters, 601 F.3d 1274

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II. Service Connection - General

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).  Other specifically enumerated chronic disorders, including arthritis and/or a psychosis, will be presumed to have been incurred in, or aggravated by, service if manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a), such as arthritis (i.e. degenerative joint disease).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In many cases, medical evidence is required to meet the requirement that the evidence be competent.  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

III. Service Connection - ALS, residuals of cold exposure, and blood sepsis

The Veteran has asserted that she currently has ALS, residuals of cold exposure, blood sepsis, and a respiratory condition.  Specifically, the Veteran alleges that she was exposed to gases during service as well as to radiation fallout from the Chernobyl accident while stationed in West Germany.

Review of the competent medical evidence does not support finding that the Veteran is currently diagnosed with ALS, residuals of cold exposure, or blood sepsis.  VA and private treatment records from 2008 to 2013 are negative for any diagnoses or treatment for these conditions.  They are also negative for complaints of symptoms.

It is well established that lay evidence may be competent to establish a diagnosis or provide a nexus opinion if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  A veteran is competent to report the circumstances of his service as well as visible injuries incurred during service.  38 C.F.R. § 3.159(a)(2).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has further explicitly rejected the view that "competent medical evidence is required...[when] the determinative issue involves either medical etiology or a medical diagnosis."  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  In this regard, while the Veteran has contended that she is experiencing the claimed disabilities, the medical record does not support her assertions.  Moreover, the Veteran has not shown herself to possess the medical expertise necessary to diagnose ALS, residuals of cold exposure, or blood sepsis.

In sum, there is no objective clinical evidence of diagnosed ALS, residuals of cold exposure, or blood sepsis, at any point during the claim or sufficiently proximate.  In the absence of proof of a disability there can be no valid claim.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); McClain v. Nicholson, 21 Vet. App. 319 (2007); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Based on the record as a whole, the Board finds that service connection for ALS, residuals of cold exposure, or blood sepsis, is not warranted.  The Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

ORDER

Entitlement to service connection for residuals of cold exposure, is denied.

Entitlement to service connection for ALS, is denied.

Entitlement to service connection for sepsis, claimed as blood infestation, is denied.


REMAND

After review of the record the Board finds that additional development is required prior to adjudication of the Veteran's claim.

The Veteran has asserted that she experiences skin allergies and a respiratory condition that are directly related to her military service.  Review of the service treatment records reflects that she experienced hives in 1984.  Further, at a September 2013 VA examination the Veteran was diagnosed with tinea gruris and corporis, tinea pedis, and urticaria.  However, the examiner did not provide a nexus opinion with regard to these diagnoses.  A second examination was conducted in January 2015.  The examiner diagnosed urticaria but did not provide a nexus opinion.  Further, the Veteran is competent to report symptoms of a respiratory condition.  As there is no medical opinion of record as to the etiology of either her claimed respiratory or allergy conditions, the Board finds that remand is required in order to obtain one.

Accordingly, the case is REMANDED for the following action:

1. Obtain all VA treatment records for the Veteran dated from September 2013 to the present.  All attempts to obtain these records must be documented in the claims file.

2. Schedule the Veteran for an examination to assess the nature and etiology of her claimed allergic skin condition, with a clinician that has not yet reviewed the Veteran's claim.  The claims folder, including a copy of this remand, should be provided to the examiner.  Any medically indicated tests should be conducted and all diagnoses should be made.  After an examination and review of the record, the examiner is asked to opine as to the following:

Whether it is at least as likely as not (50 percent probability or greater) that any of the Veteran's diagnosed skin disabilities, to include her previously diagnosed urticaria, tinea pedis, and tinea gruris, began in service, were caused by service, or are otherwise related to military service.

A full and complete rationale must accompany any opinion provided, including citation to medical literature where appropriate.

3. Schedule the Veteran for an examination to assess the nature and etiology of her claimed respiratory condition.  The claims folder, including a copy of this remand, should be provided to the examiner.  Any medically indicated tests should be conducted and all diagnoses should be made.  After an examination and review of the record, the examiner is asked to opine as to the following:

Whether it is at least as likely as not (50 percent probability or greater) that any diagnosed respiratory disability began in service, was caused by service, or is otherwise related to military service.

A full and complete rationale must accompany any opinion provided, including citation to medical literature where appropriate.

4. Notify the Veteran that she must report for the scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

5. After completion of the above and any other development the RO/AMC should deem necessary, the RO/AMC should review the expanded record and readjudicate the issues on appeal.  If the benefits sought remain denied, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


